DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0247910) in view of ltoh (US 6,235,616) and Tan (US 2006/0006427).
Regarding claim 1, Suzuki discloses, in FIG. 1 and in related text, a semiconductor device comprising: 
a wide bandgap semiconductor substrate (1) of a first conductivity type (n+) and containing a semiconductor material (SiC) having a bandgap wider than that of silicon 
Suzuki discloses a wide-bandgap semiconductor layer (2, 3) of the first conductivity type (n-/n), provided on a front surface of the wide bandgap semiconductor substrate (1) and containing a semiconductor material (SiC) having a bandgap wider than that of silicon, the wide-bandgap semiconductor layer of the first conductivity type having an impurity concentration (n-/n) lower than that (n+) of the wide bandgap semiconductor substrate (1) (see Suzuki, [0026]-[0028]); 
a first base region (11) of a second conductivity type (p), selectively provided in a surface layer on a first (upper) side of the wide-bandgap semiconductor layer (2, 3) of the first conductivity type, the first side of the wide-bandgap semiconductor layer of the first conductivity type being opposite a second (lower) side thereof toward the wide bandgap semiconductor substrate (1); 
a second base region (10) of the second conductivity type (p) selectively provided in the wide-bandgap semiconductor layer (2, 3) of the first conductivity type (see Suzuki, [0034]-[0035]); 
a wide-bandgap semiconductor layer (4) of the second conductivity type (p) and containing a semiconductor material (SiC) having a bandgap wider than that of silicon, the wide-bandgap semiconductor layer of the second conductivity type being provided on a surface of the wide-bandgap semiconductor layer (2, 3) of the first conductivity type, on the first (upper) side of the wide-bandgap semiconductor layer of the first 
a source region (5) of the first conductivity type (n+), selectively provided in the wide-bandgap semiconductor layer (4) of the second conductivity type (see Suzuki, [0030]); 
a contact region (6) of the second conductivity type (p+) having an impurity concentration higher than that (p) of the wide-bandgap semiconductor layer (4) of the second conductivity type, being selectively provided in the wide-bandgap semiconductor layer of the second conductivity type (see Suzuki, [0029]-[0030]);
a trench (7) penetrating the source region (5) and the wide-bandgap semiconductor layer (4) of the second conductivity type, and reaching the second base region of the second conductivity type (10); 
a gate electrode (9) provided in the trench, via a gate insulating film (8) (see Suzuki, [0032], [0036]); 
a source electrode (12) in contact with the contact region (6) of the second conductivity type and the source region (5) (see Suzuki, [0036]); and 
a drain electrode (14) provided on a rear surface of the wide bandgap semiconductor substrate (1) (see Suzuki, [0037]), 
wherein the first base region (11) has a deep first base region at a position deeper toward the drain electrode (14) than is a bottom of the trench (7) and a shallow first base region at a position closer to the source region (5) than is the bottom of the trench (see annotation of FIG. 1 below: the dotted line is at the level of the bottom of the 


    PNG
    media_image1.png
    527
    792
    media_image1.png
    Greyscale


Suzuki discloses the first base region (11) including SiC. Suzuki discloses an impurity (boron, aluminum) that is implanted into SiC and determines a conductivity type (p) of the first base region (11) (see Suzuki, FIG. 4C, [0026]-[0027], [0035], [0056]-[0057]). Thus Suzuki discloses wherein the deep first base region includes an implanted impurity (boron, aluminum) of the second conductivity type (p).
Suzuki does not explicitly disclose wherein the deep first base region includes a first element of the second conductivity type at a predetermined ratio, the first element being different from the implanted impurity, the first element being bonded with a 
Itoh teaches that p-type SiC is formed by implanting impurity atoms (boron, aluminum) together with carbon atoms at a predetermined ratio (Al/B:C = 1:1) (see Itoh, column 1, lines 37-51; column 2, lines 11-21). Thus Itoh together with Suzuki teaches wherein the deep first base region includes a first element (carbon) of the second conductivity type at a predetermined ratio, the first element being different from the implanted impurity (boron, aluminum).
Suzuki and Itoh are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suzuki with the features of Itoh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suzuki to include wherein the deep first base region includes a first element of the second conductivity type at a predetermined ratio, the first element being different from the implanted impurity, as taught by Itoh, in order to enhance electrical activation of acceptor atoms (see Itoh, column 2, lines 22-36).
Tan teaches the first element (carbon) being bonded with a second element (silicon) that is displaced by the implanted impurity of the second conductivity type, so that defects (silicon interstitials) formed by the second element are reduced (see Tan, [0008], [0066], [0134], [0236], [0240]-[0241]).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suzuki to include the first element being bonded with a second element that is displaced by the implanted impurity of the second conductivity type, so that defects formed by the second element are reduced, as taught by Tan, in order to reduce EOR defects while reducing overall thermal budget of the fabrication process (see Tan, [0240]).
Regarding claim 2, Suzuki in view of Itoh and Tan teaches the device of claim 1.
Since Suzuki discloses that the first base region (11) including both the shallow first base region and deep first base region is formed by implanting impurity determining a conductivity of the first base region (see discussion on claim 1 above), Itoh together with Suzuki teaches wherein the shallow first base region is implanted with the first element at a predetermined ratio, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Suzuki in view of Itoh and Tan teaches the device of claim 1.
Itoh teaches wherein the first element is carbon, when the implanted impurity is an impurity that enters a silicon site
Regarding claim 4, Suzuki in view of Itoh and Tan teaches the device of claim 1.
Suzuki discloses wherein when the impurity is aluminum (see discussion on claim 1 above).
Itoh teaches wherein the first element is carbon (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Examiner, Art Unit 2811